June 29, 1917. The opinion of the Court was delivered by
This case was heard along with the cases of State v. Mappus, 107 S.C. ___ 92 S.E. 1053, and State v. Barton, 107 S.C. — 92 S.E. 1055. The discussion of the constitutional questions need not be repeated here. *Page 351 
1. In this case there was a motion for a change of venue, but the right to change the venue is not an absolute right, but depends largely on the discretion of the trial Judge. It does not appear that his Honor did not exercise his discretion, and we must assume that he did and refuse the motion in the exercise of his discretion. It does not appear that he abused his discretion.
2. The only other question that legitimately arises in this case is as to the punishment of a corporation for violation of the statute. The statute (the gallon-a-month statute) provides in section 1: "It shall be unlawful for any person, firm, corporation or company to ship, transport," etc.
Section 7 provides: "Any person violating any of the provisions of this act shall be subject to a fine of not less than one hundred dollars, or imprisonment for not less than three months, or both, in the discretion of the Court."
Criminal statutes must be strictly construed. The act itself uses the words, "persons, firms, corporations or company." So the legislature had the difference between persons, firms, corporations and companies in mind, and, mindful of the difference, has seen fit to punish the person, and not the firms, corporations or companies. For this reason the indictment should have been quashed, and the judgment as to the defendant corporation is reversed.